UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number 333-130110 LONGFOOT COMMUNICATIONS CORP. (Exact name of small business issuer as specified in its charter) DELAWARE 76-0763470 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9229 Sunset Blvd., Suite 810 West Hollywood, California 90069 (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number: (310) 385-9631 Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X The number of shares of the issuer's common stock outstanding as of June 30, 2007 was 4,374,685. Transitional Small Business Disclosure Format (Check One): YesNo X INDEX TO QUARTERLY REPORT ON FORM 10-QSB PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets June 30, 2007 and September 30, 2006 4 Condensed Consolidated Statements of Operations For the Three and Nine Months Ended June 30, 2007 and 2006 And from Inception, July 21, 2004, to June 30, 2007 5 Condensed Consolidated Statement of Stockholders’ Equity From Inception, July 21, 2004, to June 30, 2007 6 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended June 30, 2007 and 2006 And from Inception, July 21, 2004, to June 30, 2007 8 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management's Discussion and Analysis or Plan of Operation 13 Item 3. Controls and Procedures 18 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 6. Exhibits 19 Signatures 20 Index PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Financial Statements Commence on Following Page) 3 Index June 30, 2007 (Unaudited) September 30, 2006 ASSETS CURRENT ASSETS Cash $ 21,068 $ 49,443 Note receivable – related party - 18,042 Prepaid expenses 608 5,125 TOTAL CURRENT ASSETS 21,676 72,610 EQUIPMENT, net of accumulated depreciation 29,788 34,329 OTHER ASSETS Construction rights 10,000 20,000 TOTAL ASSETS $ 61,464 $ 126,939 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Accrued liabilities $ 3,048 $ 6,692 Convertible note payable, related party, net of debt discount 17,981 - TOTAL LIABILITIES $ 21,029 $ 6,692 STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001 per share Authorized – 1,000,000 shares Issued and outstanding – 0 shares $ - $ - Common stock, par value $0.001 per share Authorized – 50,000,000 shares Issued and outstanding – 4,374,685 4,374 4,114 Additional paid-in capital 437,457 363,467 Deferred consulting fees - (54,167 ) Deficit accumulated during the development stage (401,396 ) (193,167 ) TOTAL STOCKHOLDERS’ EQUITY 40,435 120,247 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 61,464 $ 126,939 4 Index Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Nine Months Ended June 30, 2007 Nine Months Ended June 30, 2006 From July 21, 2004 (Date of Inception) to June 30, 2007 DEVELOPMENT STAGE EXPENSES Operating expenses $ 4,164 $ - $ 15,632 $ - $ 21,869 General and administrative 30,279 35,577 113,020 92,530 255,279 Consulting fees, non-cash compensation - - 54,167 - 81,250 Impairment of asset, construction rights 10,000 - 10,000 - 25,000 Beneficial conversion cost 422 - 15,365 - 15,365 Interest expense 38 - 66 308 2,374 TOTAL DEVELOPMENT STAGE EXPENSES 44,903 35,577 208,250 92,838 401,137 INTEREST INCOME 102 170 821 138 1,341 (LOSS) BEFORE INCOME TAXES (44,801 ) (35,407 ) (207,429 ) (92,700 ) (399,796 ) Income tax expense 800 - 800 800 1,600 NET (LOSS) $ (45,601 ) $ (35,407 ) $ (208,229 ) $ (93,500 ) $ (401,396 ) NET (LOSS) PER COMMON SHARE Basic and diluted $ (0.01 ) $ (0.01 ) $ (0.05 ) $ (0.03 ) $ (0.17 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic and diluted 4,374,685 3,762,842 4,252,834 3,255,361 2,300,564 5 Index Common Stock Shares Amount Additional Paid-in Capital Deficit Accumulated During the Development Stage Deferred Consulting Fees Total Stockholders’ Equity Issuance of common stock for Cash, net of expenses 100,000 100 $ - $ - $ - $ 100 Expenses contributed by stockholders - - 2,200 - - 2,200 Net (loss) for the period ended September 30, 2004 - - - (2,379 ) - (2,379 ) Balance, September 30, 2004 100,000 100 2,200 (2,379 ) - (79 ) Issuance of common stock for Cash, net of expenses 2,900,000 2,900 104,508 - - 107,408 Expenses contributed by stockholders - - 6,700 - - 6,700 Net (loss) for the year ended September 30, 2005 - - - (15,113 ) - (15,113 ) Balance, September 30, 2005 3,000,000 3,000 113,408 (17,492 ) - 98,916 Issuance of common stock for Cash, net of expenses 789,800 789 166,694 - - 167,483 Issuance of common stock for Deferred consulting fees 325,000 325 80,925 - (81,250 ) - Amortization of deferred consulting fees - 27,083 27,083 6 Index Common Stock Shares Amount Additional Paid-in Capital Deficit Accumulated During the Development Stage Deferred Consulting Fees Total Stockholders’ Equity Expenses contributed by stockholders - - 2,440 - - 2,440 Net (loss) for the year ended September 30, 2006 - - - (175,675 ) (175,675 ) Balance, September 30, 2006 4,114,800 4,114 363,467 (193,167 ) (54,167 ) 120,247 Issuance of common stock for debt 259,885 260 49,768 - - 50,028 Beneficial conversion cost - - 22,422 - - 22,422 Amortization of deferred consulting fees - 54,167 54,167 Expenses contributed by stockholders - - 1,800 - - 1,800 Net (loss) for the nine months Ended June 30, 2007 - - - (208,229 ) - (208,229 ) Balance, June 30, 2007 4,374,685 $ 4,374 $ 437,457 $ (401,396 ) $ - $ 40,435 7 Index Nine Months Ended June 30, 2007 Nine Months Ended June 30, 2006 From July 21, 2004 (Date of Inception) to June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (208,229 ) $ (93,500 ) $ (401,396 ) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Expenses contributed by stockholders 1,800 400 13,140 Consulting fees, non-cash compensation 54,167 - 81,250 Beneficial conversion cost 15,365 - 15,365 Issuance of common stock for interest expense 28 - 28 Depreciation expense 5,577 - 7,387 Impairment of asset, construction rights 10,000 - 25,000 Changes in operating assets and liabilities: Prepaid expenses 4,517 (7,490 ) (608 ) Accrued liabilities (3,606 ) 14,227 3,086 NET CASH (USED) BY OPERATING ACTIVITIES (120,381 ) (86,363 ) (256,748 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment (1,036 ) (17,583 ) (37,175 ) Acquisition of construction rights - (35,000 ) (35,000 ) NET CASH (USED) PROVIDED BY INVESTING ACTIVITES (1,036 ) (52,583 ) (72,175 ) CASH FLOWS FROM FINANCING ACTIVITIES: Note receivable – related party 18,042 (17,692 ) - Proceeds from note payable – related party 75,000 - 111,100 Repayment of note payable – related party - (8,164 ) (36,100 ) Proceeds from sale of common stock, net of expenses - 170,073 274,991 NET CASH PROVIDED BY FINANCING ACTIVITES 93,042 144,217 349,991 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (28,375 ) 5,271 21,068 CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD 49,443 107,602 - CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ 21,068 $ 112,873 $ 21,068 8 Index Nine Months Ended June 30, 2007 Nine Months Ended June 30, 2006 From July 21, 2004 (Date of Inception) to June 30, 2007 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ - $ 308 $ 2,308 Taxes paid $ 800 $ - $ 1,600 SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Expenses contributed by stockholders $ 1,800 $ 400 $ 13,140 Issuance of 325,000 shares of common stock for consulting agreement $ - $ - $ 81,250 Issuance of 259,885 shares of common stock for conversion of debt $ 64,971 $ - $ 64,971 9 Index LONGFOOT COMMUNICATIONS CORP. A DEVELOPMENT STAGE COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 ORGANIZATION AND BASIS OF PRESENTATION Nature of Business and History Longfoot Communications Corp, (the “Company”), was organized July 21, 2004 in Delaware as a media company primarily focused on obtaining, developing and operating radio and low power television stations. From inception through June 30, 2007 the Company has worked towards the development of one station. The Company owns one subsidiary, Village Broadcasting Corp., (hereinafter referred to as “VBC”). Basis of Presentation andPrinciples of Consolidation The condensed consolidated financial statements include the accounts of Longfoot Communications Corp. and its wholly-owned subsidiary VBC.All material inter-company accounts and transactions have been eliminated. As of June 30, 2007, the Company was in the development stage of operations.According to the Financial Accounting Standards Board Statement No. 7, “Accounting and Reporting by Development Stage Enterprises”of the Financial Accounting Foundation, a development stage Company is defined as a company that devotes most of its activities to establishing a new business activity. In addition, planned principal activities have not commenced, or have commenced and have not yet produced significant revenue. The statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements pursuant to Regulation S-B. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments, (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine months ended June 30, 2007 are not necessarily indicative of operating results that may be expected for the year ending September 30, 2007. For further information refer to the financial statements and footnotes included in Form 10-KSB for the year ended September 30, 2006. Accounting principles generally accepted in the United States requires management to make estimates and assumptions that effect the accounting for and recognition of assets, liabilities, stockholders' equity, revenue and expenses. Estimates and assumptions are made because certain information is dependent on future events. Actual results could differ from those estimates. 10 Index NOTE 2 CONSTRUCTION RIGHTS In October 2005 the Company entered into an escrow agreement for the acquisition of three construction permits for Low Power Television Stations and paid a deposit of $7,000. In January 2006 the Company received approval from the Federal Communications Commission and paid the balance of $28,000. The construction permits are held by VBC. During the year ended September 30, 2006, the Company completed construction of a station at one of the locations. After reviewing the Company’s construction plan for a broadcasting station near Gladstone, MI, the Company’s management, consultants and engineers determined it was not a viable plan and has fully impaired the value, $15,000, of its construction rights as of September 30, 2006. After reviewing the Company’s construction plan for a broadcasting station near Big Sky, MT, the Company’s management, consultants and engineers determined it was not a viable plan and has fully impaired the value, $10,000, of its construction rights as of June 30, 2007. NOTE 3 STOCKHOLDERS’ EQUITY In February 2007, the Company issued 259,885 shares of its common stock for conversion of debt.The stock was valued at $0.25 per share for a total value of $64,971. NOTE 4 RELATED PARTY TRANSACATIONS Irrevocable Funding Agreement– Convertible Note Payable In December 2006, the Company entered into an Irrevocable Funding Agreement, (the “Agreement”), with a principal stockholder to fund its cash flow requirements through December 2007. The agreement allows the Company to borrow up to $150,000 for working capital or capital requirements as needed at any time during the period. The stockholder may convert any portion of the funds loaned into restricted common stock at a conversion price of $0.1925 per share. Any balance not converted is payable December 31, 2007 with interest at 5% per annum. During January 2007, the Company borrowed $50,000 under the Agreement.The debt and accrued interest could be converted into shares with a fair value of $0.25 per share for a total of $64,971. During February 2007, the debt and accrued interest ($50,028) were converted into 259,885 shares of common stock.Accordingly, the Company recognized the additional $14,943 as a beneficial conversion cost. 11 Index During June 2007, the Company borrowed $25,000 under the Agreement.The expiration date on the Convertible Note is December 31, 2007, at which time all Loaned Funds together with accrued but unpaid interest due and payable by the Company. At any time prior to the maturity date debt amount and accrued interest could be converted into estimated 130,100 shares of the Company’s common stock at $0.25 per share, in whole or in part.The Company has valued the convertible note payable (imputing an interest rate of 5%) and the related beneficial conversion option to convert the principal balance in to shares using the relative Fair Value” approach.Accordingly, the Company recognized a $7,479 debt discount on the $25,000 principal value of the convertible note payable and is amortizing the debt discount over the life of the note. Consulting and Administrative Services Through June 30, 2007, the Company's President provided consulting and administrative services to the Company at no cost. The fair value of the services was based on the estimated hours incurred at $40 per hour and has been recorded as a charge to expense and a credit to Additional Paid-in Capital. The total contributed during the periods ended June 30, 2007 and 2006 amounted to $1,800 and $400, respectively. Consulting Agreement During April 2007, upon approval by the Board of Directors, the Company engaged a principal shareholder, PP60, LLC, as a consultant for potential acquisitions of business properties, expansion of present operations and other business opportunities.The agreement is for a term of one year at the rate of $3,000 per month.Consulting expense under this agreement amounted to $9,000 and $-0- for the nine months ended June 30, 2007 and 2006, respectively. Office Lease The Company is leasing its primary office space on a month-to-month basis (cancelable upon a 30 day written notice) from a company controlled by principal stockholders. The monthly rent is $500, based upon the estimated allocation of the space used. Rent expense amounted to $4,500 and $4,550 for the nine months ended June 30, 2007 and 2006, respectively NOTE 5 LEASES The Company is leasing a tower on which its television broadcasting system is being constructed. The lease is for three years through May 2008 and provided for monthly rent of $500 during the first year ($6,000), $550 a month during the second year ($6,600) and $600 a month for the third year ($7,200). The Company prepaid $3,000 upon execution of the lease.Total rent expense was $4,975 and $-0-, for the nine months ended June 30, 2007 and 2006, respectively. NOTE 6 SUBSEQUENT EVENTS During July 2007, the debt under the Irrevocable Funding Agreement including principal and accrued interest ($25,131) was converted into 130,533 shares of common stock. 12 Index ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Caution about forward-looking statements This Form 10-QSB includes “forward-looking” statements about future financial results, future business changes and other events that haven’t yet occurred.For example, statements like we “expect,” we “anticipate” or we “believe” are forward-looking statements.Budgets and projections as to capital resources and expenditures during 2007 are also forward-looking statements.Investors should be aware that actual results may differ materially from our expressed expectations because of risks and uncertainties about the future.We do not undertake to update the information in this Form 10-QSB if any forward-looking statement later turns out to be inaccurate.Details about risks affecting various aspects of our business are discussed throughout this Form 10-QSB and should be considered carefully. Critical Accounting Policies The discussion and analysis of our financial conditions and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States.The preparation of financial statements requires managers to make estimates and disclosures on the date of the financial statements.On an on-going basis, management evaluates its estimates, including, but not limited to, those related to revenue recognition.We use authoritative pronouncements, historical experience and other assumptions as the basis for making judgments.Actual results could differ from those estimates.We believe that the following critical accounting policies affect our more significant judgments and estimates in the preparation of our consolidated financial statements. Long-lived assets Statement of Financial Accounting Standards No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset in question may not be recoverable.This standard did not have a material effect on our results of operations, cash flows or financial position in these financial statements. 13 Index Plan of Operation for the Next Twelve Months In October 2005, we acquired construction permits to develop three new LPTV stations to be located in Gladstone, Michigan; Winslow, Arizona and Big Sky, Montana.These construction permits were formally approved for transfer by the FCC on January 18, 2006 and are held by our subsidiary, VBC.We used funds raised from our agreement with a principal shareholder, the sale of common stock, construction financing and financed equipment purchases to complete the construction of the Winslow, Arizona LPTV station in July 2006 at a cost of approximately $37,000, including equipment.We have determined not to proceed with construction of a LPTV station in Gladstone, Michigan or Big Sky, Montana.We have not generated any operating revenues to date and expect future borrowings and/or financings will be necessary to meet our anticipated working capital needs over the next twelve months. Our plan of business includes the following steps. 1.During the next 12 months, continue to develop our station, in Winslow, Arizona which was completed in July 2006 and we have received a license to operate the station. The station is owned by and operated by our subsidiary VBC. 2.We are continuing negotiations to have our station in Winslow carried by the local cable company. The success of the negations is critical to the financial success of the station. 3.Continue to seek out and acquire construction permits to develop and operate LPTV, AM/FM radio stations licenses which we determine to have strategic growth potential. 4.Continue to seek out the possible acquisition and operation of existing LPTV stations and AM/FM radio stations which we determine to have significant growth potential. 5.During the next six months, hire a person with station operational experience to plan and conduct our broadcast business. Our current operations are being funded from an Irrevocable Funding Agreement with a principal stockholder.We also intend to finance the acquisition of construction permits and the construction of additional LPTV or radio station by securing outside financing for each station being developed or acquired.Potential sources of additional capital for the construction, development and equipment acquisition of each LPTV or radio station could include our agreement with a principal shareholder, private placements with institutional investors, debt financing from private sources of capital, debt financing from banking institutions or equipment leases.Such investments or debt financing would typically be collateralized by the assets and business of each LPTV or radio station being financed.Additionally, investments may be raised by entering into joint ventures or partnerships with other related companies. 14 Index Results of Operation Operating Results for the Three Months Ended June 30, 2007 and 2006 During the three months endedJune 30, 2007 and 2006we had no revenues from operations.Operating expenses for the station completed in fiscal 2006 amounted to $4,164 for the three months ended June 30, 2007. General and administrative expenses amounted to $30,279 for the three months ended June 30, 2007 as compared to $35,577 for the three months ended June 30, 2006.During the three months ended June 30, 2007, these expenses relate primarily to legal and accounting fees relating to establishing the LPTV stations andthe preparation of our quarterly financial statements.During the three months ended June 30, 2006, general and administrative expenses related primarily to start-up expenses of our business.During the three months ended June 30, 2007 we recorded an impairment of asset for the Big Sky, Montana location in the amount of $10,000.During the three months ended June 30, 2007, we recorded a beneficial conversion cost in the amount of $422 relating to convertible debt. We incurred a net loss of $45,601 for the three months ended June 30, 2007 compared to a net loss of $35,407 for the three months ended June 30, 2006.The increase in the net loss is the result of the occurrence of operating expenses, increased general and administrative expenses and the impairment of an asset during the three months ended June 30, 2007.The net loss during the three months ended June 30, 2006 reflects the initial start-up costs of our operations. Operating Results for the Nine Months Ended June 30, 2007 and 2006 During the nine months endedJune 30, 2007 and 2006we had no revenues from operations.Operating expenses for the station completed in fiscal 2006 amounted to $15,632 for the nine months ended June 30, 2007with no similar expense reported during the same period of fiscal 2006. General and administrative expenses amounted to $113,020 for the nine months ended June 30, 2007 as compared to $92,530 for the nine months ended June 30, 2006.During the nine months ended June 30, 2007, these expenses relate primarily to legal and accounting fees relating to establishing the LPTV stations andthe preparation of our quarterlyand annual financial statements.During the nine months ended June 30, 2006, general and administrative expenses related primarily to start-up expenses of our business.During the nine months ended June 30, 2007, we amortized $54,167, of consulting fees resulting from the payment of shares of the Company’s common stock in exchange for consulting services.During the three months ended June 30, 2007 we recorded an impairment of asset for the Big Sky, Montana location in the amount of $10,000.Also during the nine months ended June 30, 2007, we recorded a beneficial conversion cost in the amount of $15,365 relating to convertible debt. We incurred a net loss of $208,250 for the nine months ended June 30, 2007 compared to a net loss of $93,500 for the nine months ended June 30, 2006.The increase in the net loss is the result of the occurrence of operating expenses, increased general and administrative expenses and the amortization of consulting fees during the nine months ended June 30, 2007.The net loss during the nine months ended June 30, 2006 reflects the initial start-up costs of our operations.We expect operating losses to continue until we are able to develop and commence operating our LPTV station or until we acquire an operating LPTV or radio station. 15 Index Equity and Capital Resources We have incurred losses since inception of our business (July 21, 2004) and, as of June 30, 2007, we had an accumulated deficit of $401,137.As of June 30, 2007 we had cash of $21,068 and working capital of $18,628. To date, we have funded our operations through a combination of borrowings from a shareholder and the issuance of common stock. We completed the purchase of three permits to construct LPTV stations in Winslow, AZ, Gladstone, MI, and Big Sky, MT in January 2006 for a total purchase price of $35,000.Since inception, we have expended approximately $37,000 for construction and equipment of the LPTV station in Winslow, AZ and have recorded an impairment of $10,000 on the remaining permits. In April 2006, we completed a public offering of our common stock selling a total of 789,800 shares for gross proceeds of approximately $197,000. After deducting offering expenses paid by Longfoot, we realized net proceeds of approximately $167,000 which has and will continue to be used to fund ongoing operations. In December 2006, we entered into an irrevocable funding agreement with a principal stockholder to fund our cash flow requirements through December 2007. The agreement allows us to borrow up to $150,000 for working capital or capital requirements as needed at any time during the period. The stockholder may convert any portion of the funds loaned into restricted common stock at a conversion price of $0.1925 per share. Any balance not converted is payable December 31, 2007 with interest at 5% per annum. During January 2007, we borrowed $50,000 under the Agreement.During February 2007, the debt and accrued interest ($50,028) were converted into 259,885 shares of common stock.The shares issued had a fair value of $0.25 per share for a total of $64,971.Accordingly, we recognized the additional $14,943 as a loss on conversion of debt. During June 2007, we borrowed $25,000 under the Agreement.As of June 30, 2007, the debt and accrued interest ($25,038) were recorded as possible conversion into 130,068 shares of common stock.The shares would be issued at a fair value of $0.25 per share for a total of $32,517.Accordingly, we recognized a debt discount in the amount of $7,479 and are amortizing it over the life of the note. During the quarter ended June 30, 2007 we received $18,342 from a related party in payment of principal and interest due on a Note Receivable. As of June 30, 2007 we had not yet generated revenues from the operation of our initial LPTV station in Winslow, AZ, but we anticipate generating revenues and positive cash flow during fiscal year 2007.Until such time as revenues commence, we anticipate obtaining capital to fund our ongoing operations and business growth through a combination from the irrevocable funding agreement and additional debt and equity financing.We anticipate that for the remainder of the fiscal year we will need approximately $100,000 to search, evaluate and acquire additional AM/FM radio station licenses or existing radio stations as they may become available for acquisition.As a result, we will need to secure additional outside financing to meet our immediate operating expenses and for additional construction, acquisition and station operating requirements to fund our long term business plan. 16 Index We expect to continue incurring operational expenses and development costs relating to our firstLPTV station for the foreseeable future.However, we do not expect to start generating revenues from the operation of our initial LPTV station for another three to six months.Consequently, we are dependent on the proceeds fromcurrent and future debt or equity investments to fully fund our current operations and implement our long term business plan.If we are unable to raise sufficient capitalif and when needed, we may be required to delay or forego some portion of our business plan, which would have a material adverse affect on our anticipated results from operations and financial condition.There is no assurance that we will be able to obtain necessary amounts of capital or that our estimates of our capital requirements or expectations of revenues will prove to be accurate.Even if we are able to secure additional outside financing, it may not be available in the amounts or the times when we require.Furthermore, such financing would likely take the form of advances under the funding agreement, private placement of debt or equity securities or some combination of these.The issuance of additional equity securities would dilute the stock ownership of current investors while incurring advances, leases or debt would increase our cash flowcommitments and possible loss of valuable assets if such obligations were not repaid in accordance with their terms. Off-Balance Sheet Arrangements Since our inception throughJune 30, 2007, we have not engaged in any off-balance sheet arrangements as defined in Item 303(c) of the SEC’s Regulation S-B. Factors Affecting Longfoot’s Business As a development stage company with limited operating history we may not be able to achieve positive cash flows and our limited history of operations makes evaluation of our business and prospects difficult. We have been in operation only since late 2004 and we have only recently commenced our business operations and have not yet generated any revenues. As a result, we have only a limited operating history upon which to evaluate our future potential performance. Our prospects must be considered in light of the risks and difficulties encountered by new companies which have not yet established their business operations. We may require additional funds to finance the development of future LPTV stations or to acquire other existing LPTV and radio stations. We may need to raise such financing through public or private equity financings or incur debt. There is no assurance that the additional financing will be available or if available, on terms deemed acceptable to us. We will face considerable risks in each step of our business plan such as our ability to identify and acquire favorable LPTV or radio stations and the ability to successfully construct, finance and operate new LPTV or radio stations including the ability to secure cable and/or satellite channels access. We will be subject to considerable regulation by the Federal Communications Commission (“FCC”).We must apply for permits to construct and operate each LPTV and/or radio station.There is no assurance that such permits will be granted or granted with unfavorable conditions.Also it is possible that a license to operate an LPTV or radio station once granted may be revoked or not renewed by the FCC. Other anticipated challenges include finding and hiring highly qualified employees, developing successful programming or obtaining existing programs from outside sources for each station being developed, meeting significant competition for listening and viewing audiences and achieving positive cash flow from operating our LPTV and radio stations. 17 Index ITEM 3. CONTROLS AND PROCEDURES Disclosure Controls and Procedures. We carried out an evaluation, under the supervision and with the participation of management, including our principal executive officer and principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined under Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the quarter covered by this report. Based upon that evaluation, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were not effective in timely alerting them to material information relating to us (including our consolidated subsidiary) that is required to be included in our periodic reports. Changes in Internal Control Over Financial Reporting. We have hired an additional per diem accountant to assist our CFO in processing the information and allowing the final review of this information to be performed by the CFO. There were no other changes in our internal control over financial reporting that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 18 Index PART II OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Subsequent to the end of the fiscal quarter, on July 20, 2007 Longfoot issued 130,533 shares of its common stock to one investor for conversion of debt of $25,131 owed to the investor. The issuance of common stock was made without any public solicitation. The investor represented to us that the securities were being acquired for investment purposes only and not with an intention to resell or distribute such securities. The investor had access to information about our business and financial condition and was deemed capable of protecting his own interests. The stock was issued pursuant to the private placement exemption provided by Section 4(2) of the Securities Act of 1933. The shares issued are deemed to be “restricted securities” as defined in Rule 144 under the Securities Act and the stock certificates bear as legend limiting the resale thereof. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Longfoot held its Annual Meeting of Stockholders on February 15, 2007. Longfoot did not solicit proxies in conjunction with this meeting. At the Annual Meeting of Stockholders, 3,789,800 shares of common stock were entitled to vote at such meeting, of which there were present in person or by proxy 3,208,000 shares of common stock representing a quorum. At the Annual Meeting, those stockholders owning a majority of our common stock elected the following nominees to our Board of Directors: Arthur Lyons, Jack Brehm and Aaron Grunfeld. All of the Directors nominated were duly elected by a vote of 3,208,000 shares voting for the nominees, no shares voting against the nominees and no shares abstaining. The Longfoot stockholders owning a majority of our common stock also ratified the selection of Farber Hass Hurley & McEwen LLP as Longfoot’s independent public accountants for the fiscal year 2007. The vote was 3,208,000 shares voting for ratification and no shares voting against ratification or abstaining. ITEM 6. EXHIBITS 31.1 Certification of CEO pursuant to Section 302 of theSarbanes-Oxley Act of 2002 31.2 Certification of CFO pursuant to Section 302 of theSarbanes-Oxley Act of 2002 32. Certification by CEO and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 19 Index SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LONGFOOT COMMUNICATIONS CORP. Dated: August 2, 2007 /s/Arthur Lyons Arthur Lyons Chief Executive Officer Dated: August 2, 2007 /s/Jack Brehm Jack Brehm Chief Financial Officer (Principal Accounting Officer) 20
